Blandford, Justice.
The defendants in error sued the plaintiff in error for the negligent conduct of its agents in failing- to stop its cars at the depot of a place where, by defendant’s ticket, she had a right to depart from the train of plaintiff in error. The jury found a verdict for defendant in error, assessing her damages at one hundred dollars. The plaintiff in error moved for a new trial, which the court refused, and this is assigned as error.
The damages done to the defendant in error, if any, were *77small; the verdict is reasonable; so thought the court below; he refused a new trial, and we will not interfere therewith.
Judgment affirmed.